DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Attention is directed to MPEP 904.01 [R-08.2012].
The breadth of the claims in the application should always be carefully noted; that is, the examiner should be fully aware of what the claims do not call for, as well as what they do require. During patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP § 2111 - § 2116.01 for case law pertinent to claim analysis.


It is noted with particularity that narrowing limitations found in the specification cannot be inferred in the claims where the elements not set forth in the claims are linchpin of patentability.  In re Philips Industries v. State Stove & Mfg. Co, Inc., 186 USPQ 458 (CA6 1975).  While the claims are to be interpreted in light of the specification, it does not follow that limitations from the specification may be read into the claims.  On the contrary, claims must be interpreted as broadly as their terms reasonably allow.  See Ex parte Oetiker, 23 USPQ2d 1641 (BPAI, 1992).  In added support of this position, attention is directed to MPEP 2111 [R-11.2013], where, citing In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969),   is stated:
The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The 

Additionally, attention is directed to MPEP 2111.01 [R-07.2015], wherein is stated:
II.   IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION

“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). 

Attention is also directed to MPEP 2111.02 II.  As stated herein:
II.    PREAMBLE STATEMENTS RECITING PURPOSE OR INTENDED USE
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation")…  (Emphasis added)


Attention is directed to MPEP 2111.  As stated therein:
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:


In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1). (Emphasis added).


	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Standard for Obviousness.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Attention is directed to In re Jung, 98 USPQ2d 1174, 1178 (Fed. Cir. 2011) wherein is stated:
There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement. “[Section 132] does not mandate that in order to establish prima facie anticipation, the PTO must explicitly preempt every possible response to a section 102 rejection. Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence.” Chester, 906 F.2d at 1578 (internal citation omitted). As discussed above, all that is required of the office to meet its prima facie burden of production is to set forth the statutory basis of the rejection and the  reference or references relied upon in a sufficiently articulate and informative manner as to meet the notice requirement of § 132. As the statute itself instructs, the examiner must “notify the applicant,” “stating the reasons for such rejection,” “together with such information and references as may be useful in judging the propriety of continuing prosecution of his application.” 35 U.S.C. § 132. 


Attention is directed to the decision in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007):
When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

It is further noted that prior art is not limited to the four corners of the documentary prior art being applied.  Prior art includes both the specialized understanding of one of ordinary skill in the art, and the common understanding of the layman.  It includes “background knowledge possessed by a person having ordinary skill in the art. . . [A] court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1396.
Suggestion, teaching or motivation does not have to be explicit and “may be found in any number of sources, including common knowledge, the prior art as a whole or the nature of the problem itself’” Pfizer, Inc. v. Apotex, Inc. 480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) citing Dystar Textilfarben GMBH v. C. H. Patrick Co., 464 F.3d 1356 (Fed. Cir. 2006).

Rationale 
Claims 1-8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0227320 A1 (Fu) in view of US 2013/0209990 (Anthony et al.).
Regarding claim 1, Fu discloses a composition (bridge probes for detecting target nucleic acids; abstract; paragraph [0026]) comprising: 
a target probe capable of hybridizing to a target nucleic acid (paragraphs [0048] and [0049]; Figures 6 and 7), said target probe comprising a pre-bridge region having a 
at least one first bridge probe (multiple bridge probes for different targets; paragraph [0089]), comprising sequentially (i) a first head region (5' end binding portion attached to bridging portion; paragraph [0086]) having a first head nucleotide sequence (5' end comprising a complementary sequence; paragraph [0088]); (ii) a first gap region (bridging portion of the bridge probe; paragraph [0086]; Figure 6) having a gap nucleotide sequence (bridging portion nucleotides; paragraphs [0080], [0081]); (iii) a first tail region (3' end binding region attached to bridging portion; paragraph [0086]) having the first tail nucleotide sequence (3’ end binding portion comprising a complementary sequence; paragraph [0088]); at least one second bridge probe, comprising sequentially 
(i) a second head region (multiple bridge probes for different targets; paragraph [0089]) having a second head nucleotide sequence (5’ end binding portion comprising a complementary sequence; paragraph [0088]) complementary to other oligonucleotide sequences (5' end comprising a complementary sequence; paragraph [0088]); (ii) a second gap region (bridging portion of the bridge probe; paragraph [0086]; Figure 6) having the gap nucleotide sequence (bridging portion nucleotides; paragraphs [0080], [0081]); (iii) a second tail region (3’ end binding region attached to bridging portion; paragraph [0086]) complementary to other oligonucleotide sequences (3' end binding portion comprising a complementary sequence; paragraph [0088]); and 
a label probe (labeled bridge probe; paragraphs [0048], [0049]) said label probe comprising a label (labeled bridge probe; paragraphs [0048], [0049]). 

Fu does not disclose wherein the second head sequence is complementary to the first head nucleotide sequence; the second tail sequence is complementary to the first tail nucleotide sequence or wherein the label probe is capable of hybridizing to the first and the second gap nucleotide region.

Anthony et al., discloses bridge probes (paragraphs [0009], [0029]) which are capable of hybridizing to target nucleic acid sequences (paragraph [0007]) and further wherein said probes comprise head (5') sequences (paragraph [0065]) and tail (3’) sequences (paragraph [0065]) which are complementary to and can hybridize with corresponding regions on other probes (capture sequence probes (CSP) sequences hybridize with signal sequence probes (SSP); The CSPs were designed to target the 5' and 3’ regions adjacent to the SSP hybridization site, preferably with a 5' CSP and a 3' CSP for each SSP; paragraph [0065]). 
Anthony et al., also discloses wherein said bridge probes are capable of hybridizing at multiple regions in both target nucleic acids (paragraphs [0008], [0023]) and to portions of adjacent probes (The bridge probe, which is capable of hybridizing to both the target nucleic acid and the SSP, therefore serves as an intermediate for connecting the SSP to the target nucleic acid and the CSP hybridized to the target nucleic acid; paragraphs [0009], [0029]) further wherein said probes may be labeled (labeling at multiple positions of the probe; paragraph [0026]). 

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the disclosure of Fu to provide wherein the second head sequence is complementary to the first head nucleotide sequence; the second tail sequence is complementary to the first tail nucleotide sequence or wherein the label probe is capable of hybridizing to the first and the 

Regarding claim 2, Fu and Anthony et al., in combination, disclose the composition of claim 1, and Fu also discloses wherein the first head nucleotide sequence (5' end comprising a complementary sequence; paragraph [0088]) consists of 4-20 nucleotides (bridge probe binding sequences of 2-60 nucleotides; paragraph [0081]).
Regarding claim 3, Fu and Anthony et al., in combination, disclose the composition of claim 1, and Fu also discloses wherein the first tail nucleotide sequence (3' end binding portion comprising a complementary sequence; paragraph [0088]) consists of 4-20 nucleotides (bridge probe binding sequences of 2-60 nucleotides; paragraph [0081]).

Regarding claim 4, Fu and Anthony et al., in combination, disclose the composition of claim 1, and Fu also discloses wherein the gap nucleotide sequence (bridging portion nucleotides; paragraphs [0080], [0081]) consists of 6-20 nucleotides (first and second binding portions of the bridge probe separated by 1-100 nucleotides; paragraph [0077]).

Regarding claim 5, Fu and Anthony et al., in combination, disclose the composition of claim 1, and Fu also discloses wherein the target probe (paragraphs [0048], [0049]; Figures 6 and 7) and/or the first bridge probe (multiple bridge probes for different targets; paragraph [0089]) and/or the second bridge probe (multiple bridge probes for different targets; paragraph [0089]) and/or the label probe (labeled bridge probe; paragraphs [0048], [0049]) comprises at least one nucleotide analog (paragraph [0081]).

Regarding claim 6, Fu and Anthony et al., in combination, disclose the composition of claim 5, and Fu also discloses wherein the nucleotide analog (paragraph [0081]) is a locked nucleic acid nucleotide (LNA; paragraph [0085]).

Regarding claim 7, Fu and Anthony et al., in combination, disclose the composition of claim 1, and Fu also discloses wherein the label is a fluorophore (Fu, paragraph [0031]), a horse radish peroxidase or an alkaline phosphatase (Anthony et al., paragraph [0046]).

Regarding claim 8, Fu and Anthony et al., in combination, disclose the composition of claim 1, and Fu also discloses wherein the target nucleic acid (abstract; paragraph [0012]) is selected from the group consisting of a DNA (paragraph [0035]), a cDNA (paragraph [0057]), a RNA (paragraph [0057]), a mRNA, a rRNA, a miRNA, a Lnc RNA and a siRNA.

Regarding claim 10, Fu and Anthony et al., in combination, disclose the composition of claim 1, and Anthony et al., also discloses (the composition) further comprising a capture probe (CSP; paragraphs [0024], [0065]) capable of hybridizing to the target nucleic acid (paragraph 

Regarding claim 11, Fu and Anthony et al., in combination, disclose the composition of claim 1, and Fu also discloses wherein the first bridge probe (multiple bridge probes; paragraph [0089]) is the same as the second bridge probe (first and second probes having the same tail sequences; paragraph [0072]).

Regarding claim 12, Fu discloses a composition (bridge probes for detecting target nucleic acids; abstract; paragraph [0026]) comprising: 
a) a target probe capable of hybridizing to a target nucleic acid (paragraphs [0048], [0049]; Figures 6 and 7), said target probe comprising a pre-bridge (region of bridge probe attached to 5'-tail sequence paragraphs [0066], [0068]); 
b) at least one bridge probe (multiple bridge probes for different targets; paragraph [0089]), wherein the bridge probe comprises sequentially (i) a first region (5' end binding portion attached to bridging portion; paragraph [0086]) having a head sequence (5' end comprising a complementary sequence; paragraph [0088]); (ii) a second region (bridging portion of the bridge probe; paragraph [0086]; Figure 6) having a gap sequence (bridging portion nucleotides; 
c) a label probe (paragraph [0075]) comprising a label (one or more labels; paragraph [0031]). Fu does not disclose wherein the probe comprises head and tail regions having palindromic sequences or wherein the label probe is capable of hybridizing to the bridge probe. 

Anthony et al., discloses bridge probes (paragraphs [0009], [0029]) which are capable of hybridizing to target nucleic acid sequences (paragraph [0007]) and further wherein said probes comprise head (5’) sequences (paragraph [0065]) and tail (3') sequences (paragraph [0065]) which can be palindromic (poly(A) ant poly(dT) ends; paragraph [0029]). 
Anthony et al., also discloses wherein said bridge probes are capable of hybridizing at multiple regions in both target nucleic acids (paragraphs [0008], [0023]) and to portions of adjacent probes (The bridge probe, which is capable of hybridizing to both the target nucleic acid and the SSP, therefore serves as an intermediate for connecting the SSP to the target nucleic acid and the CSP hybridized to the target nucleic acid; paragraphs [0009], [0029]) further wherein said probes may be labeled (labeling at multiple positions of the probe; paragraph [0026]). 

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the disclosure of Fu to provide wherein the bridge probe comprises head and tail regions having palindromic sequences and wherein the label probe is capable of hybridizing to the bridge probe, because the ability to complementarily bind labeled probes to bridge probes further wherein said bridge probes may comprise palindromic ends as disclosed by Anthony et 

Regarding claim 13, Fu discloses a method of detecting a target nucleic acid (abstract; paragraph [0026]) in a sample (abstract; paragraph [0001]), said method comprising: 
a) contacting a target probe to the target nucleic acid (adding probes to a nucleic acid sample; paragraphs [0035], [0036], [0048]), wherein the target probe is capable of hybridizing to the target nucleic acid (paragraphs [0048], [0049]; Figures 6 and 7) and comprises a pre-bridge region having a tail nucleotide sequence (region of bridge probe attached to 5’-tail sequence paragraphs [0066], [0068]); 
b) associating (adding probes to sample under hybridization conditions; paragraphs [0035], [0036], [0048]) a first bridge probe, a second bridge probe (multiple bridge probes for different targets; paragraph [0089]) and a label probe with the target probe (labeled probe; paragraphs [0048], [0049]), wherein: the first bridge probe (multiple bridge probes for different targets; paragraph [0089]) comprises sequentially (i) a first head region (5' end binding portion attached to bridging portion; paragraph [0086]) having a first head nucleotide sequence (5’ end comprising a complementary sequence; paragraph [0088]); (ii) a first gap region (bridging portion of the bridge probe; paragraph [0086]; Figure 6) having a gap nucleotide sequence (bridging portion nucleotides; paragraphs [0080], [0081]); (iii) a first tail region (3' end binding region attached to bridging portion; paragraph [0086]) having the first tail nucleotide sequence (3' end binding portion comprising a complementary sequence; paragraph [0088]); the second bridge probe (multiple bridge probes for different targets; paragraph [0089]) comprises sequentially (i) a second head region (multiple bridge probes for different targets; paragraph 
c) detecting the presence, absence, or amount of the label probe associated with the target molecule (quantitatively assaying fluorophore signals from the labeled probes in FRET assays; paragraphs [0093]-[0094]) said label probe comprising a label (one or more labels; paragraph [0031]). 

Fu does not disclose the method wherein the label probe is capable of hybridizing to the bridge probe. 

Anthony et al., discloses detecting nucleic acid targets (paragraph [0040]) using bridge probes and probes comprising labels (paragraph [0026]) which are capable of hybridizing at multiple regions in both target nucleic acids (paragraphs [0008], [0023]) and to portions of adjacent probes (The bridge probe, which is capable of hybridizing to both the target nucleic acid and the SSP, therefore serves as an intermediate for connecting the SSP to the target nucleic acid and the CSP hybridized to the target nucleic acid; paragraphs [0009], [0029]). 

Regarding claim 14, Fu and Anthony et al., in combination, disclose the method of claim 13, and Fu also discloses wherein the first head nucleotide sequence (5' end comprising a complementary sequence; paragraph [0088]) consists of 4-20 nucleotides (bridge probe binding sequences of 2-60 nucleotides; paragraph [0081]).

Regarding claim 15, Fu and Anthony et al., in combination, disclose the method of claim 13, and Fu also discloses wherein the first tail nucleotide sequence (3' end binding portion comprising a complementary sequence; paragraph [0088]) consists of 4-20 nucleotides (bridge probe binding sequences of 2-60 nucleotides; paragraph [0081]).

Regarding claim 16, Fu and Anthony et al., in combination, disclose the method of claim 13, and Fu also discloses wherein the gap nucleotide sequence (bridging portion nucleotides; paragraphs [0080], [0081]) consists of 6-20 nucleotides (first and second binding portions of the bridge probe separated by 1-100 nucleotides; paragraph [0077]).

Regarding claim 17, Fu and Anthony et al., in combination, the method of claim 13, and Fu also discloses wherein the label is a fluorophore (paragraph [0031]), a horse radish peroxidase or an alkaline phosphatase.

Regarding claim 18, Fu and Anthony et al., in combination, disclose the method of claim 13, and Fu also discloses wherein the target nucleic acid (abstract; paragraph [0012]) is selected from the group consisting of a DNA (paragraph [0035]), a cDNA (paragraph [0057]), a RNA (paragraph [0057]), a mRNA, a rRNA, a miRNA, a Lnc RNA and a siRNA.

Regarding claim 19, Fu and Anthony et al., in combination, disclose the method of claim 13, and Fu also discloses wherein the target probe (bridge probe which hybridizes with the target; paragraphs [0048], [0049]; Figures 6 and 7) further comprises the gap nucleotide sequence (nucleotides of the bridging portion of the bridge probe; paragraphs [0080], [0086]; Figure 6).

Regarding claim 20, Fu and Anthony et al., in combination, disclose the method of claim 13, and Anthony et al., also discloses wherein the sample (test sample; paragraph [0020]) is selected from the group consisting of sera (paragraph [0020]), plasma, saliva, urine (paragraph [0020]), cell and tissue.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method and probes of Fu to provide a detection method comprising the foregoing steps further wherein the label probe is capable of hybridizing to the bridge probe, because the ability to utilize bridge probes to hybridize with adjacent probes as well as target nucleic acid as disclosed by Anthony et al., would have enabled the bridge probe and label probes as previously disclosed by Fu to comprise complementary sequences to allow the binding of the label probe to the bridge probe in order to facilitate quantitation of analyte in the sample.
In view of the well-developed state of the art, and the significant interest that exists in being able to detect nucleic acid target molecules/sequences, said ordinary artisan would have been amply motivated and would have had a most reasonable expectation of success.
In view of the above analysis and in the absence of convincing evidence to the contrary, claims 1-8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0227320 A1 (Fu) in view of US 2013/0209990 (Anthony et al.).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0227320 A1 (Fu) in view of US 2013/0209990 (Anthony et al.,) as applied to claims 1-8 and 10-20 above, and further in view of US 2009/0275029 A1 (Shafer).

Regarding claim 9, Fu and Anthony et al., in combination, disclose the composition of claim 1, and Fu discloses a target probe comprising a label (paragraph [0031]) and further discloses gap sequences (probes having bridging portion nucleotides; paragraphs [0080], [0081]), but Fu does not disclose wherein the target probe further comprises a label region having the gap nucleotide sequence. 

Shafer discloses gap sequences (linkers for probe sequence sections; paragraph [0095]) wherein labeling moieties may be attached to said linkers (gap sequences) (paragraph [0024]). 

It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the disclosure of Fu to provide the composition wherein the target probe further comprises a label region having the gap nucleotide sequence, because the ability to label intervening linker or gap sequences as disclosed by Shafer would have motivated the skilled artisan to label the gap sequence of the target probe as previously disclosed by Fu.

In view of the above analysis and in the absence of convincing evidence to the contrary, claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0227320 A1 (Fu) in view of US 2013/0209990 (Anthony et al.,) as applied to claims 1-8 and 10-20 above, and further in view of US 2009/0275029 A1 (Shafer).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Standard for Definiteness. 
Attention is directed to MPEP 2171 [R-11.2013]:
Two separate requirements are set forth in 35 U.S.C. 112(b) and pre-AIA  35 U.S.C. 112, second paragraph, namely that:
(A) the claims must set forth the subject matter that the inventor or a joint inventor regards as the invention; and 
(B) the claims must particularly point out and distinctly define the metes and bounds of the subject matter to be protected by the patent grant. 

The first requirement is a subjective one because it is dependent on what the inventor or a joint inventor for a patent regards as his or her invention. Note that although pre-AIA  35 U.S.C. 112, second paragraph, uses the phrase "which applicant regards as his invention," pre-AIA  37 CFR 1.41(a) provides that a patent is applied for in the name or names of the actual inventor or inventors. 

The second requirement is an objective one because it is not dependent on the views of the inventor or any particular individual, but is evaluated in the context of whether the claim is definite — i.e., whether the scope of the claim is clear to a hypothetical person possessing the ordinary level of skill in the pertinent art.

Attention is directed to MPEP 2173.02 I [R-07.2015]:
Johnson & Johnston Assoc. Inc. v. R.E. Serv. Co., 285 F.3d 1046, 1052, 62 USPQ2d 1225, 1228 (Fed. Cir. 2002) (en banc). As the Federal Circuit stated in Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008): 
“We note that the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiners demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation.”
***
During examination, after applying the broadest reasonable interpretation to the claim, if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected. Packard, 751 F.3d at 1310 (“[W]hen the USPTO has initially issued a well-grounded rejection that identifies ways in which language in a claim is ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention, and thereafter the applicant fails to provide a satisfactory response, the USPTO can properly reject the claim as failing to meet the statutory requirements of § 112(b).”); Zletz, 893 F.2d at 322, 13 USPQ2d at 1322.

Attention is also directed to MPEP 2173.02 III B [R-07.2015], which states in part:
To comply with 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, applicants are required to make the terms that are used to define the invention clear and precise, so that the metes and bounds of the subject matter that will be protected by the patent grant can be ascertained. See MPEP § 2173.05(a), subsection I. It is important that a person of ordinary skill in the art be able to interpret the metes and bounds of the claims so as to understand how to avoid infringement of the patent that ultimately issues from the application being examined. See MPEP § 2173.02, subsection II (citing Morton Int ’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470 (Fed. Cir. 1993)); see also Halliburton Energy Servs., 514 F.3d at 1249, 85 USPQ2d at 1658 (“Otherwise, competitors cannot avoid infringement, defeating the public notice function of patent claims.”). Examiners should bear in mind that “[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.” Zletz, 893 F.2d at 322, 13 USPQ2d at 1322 [Fed. Cir. 1989].  (Emphasis added)

Attention is also directed to MPEP 2173.04 [R-07-2015], which states in part:
A broad claim is not indefinite merely because it encompasses a wide scope of subject matter provided the scope is clearly defined. But a claim is indefinite when the boundaries of the protected subject matter are not clearly delineated and the scope is unclear. For example, a genus claim that covers multiple species is broad, but is not a genus claim that could be interpreted in such a way that it is not clear which species are covered would be indefinite (e.g., because there is more than one reasonable interpretation of what species are included in the claim).  (Emphasis added)



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 12 and 13 are indefinite with respect to just how long the “target probe” can be.  It is also unclear as to what level of specificity the “target probe” is required to have.  
Claims 1, 12 and 13 are unclear as to the source of the various target molecules that the “target probe” is to be capable of hybridizing to (claims 1) or actually hybridizes to (claim 13).  Acknowledgement is also made of the definitions found at page 2, paragraph [0011], page 8, paragraph [0050], and at page 9, paragraph [0058], which, for convenience, are reproduced below in relevant part.
[0011] In certain embodiments, the target nucleic acid is selected from the group consisting of a DNA, a cDNA, a RNA, a mRNA, a rRNA, a miRNA, a Lnc RNA and a
siRNA.  (Emphasis added)

***

[0052] A "nucleic acid target" or "target nucleic acid" means a nucleic acid, or optionally a region thereof, that is to be detected.

***

[0060] As used herein, a "target probe" refers to polynucleotide that is capable of hybridizing to a target nucleic acid and associating a label probe with the target nucleic acid.

Acknowledgement is also made of applicant’s assertions that descriptions found in the disclosure are not limiting.  As stated in paragraph [0036], as found on page 5 of the disclosure:
Also, the description is not to be considered as limiting the scope of the implementations described herein. It will be understood that descriptions and characterizations of the embodiments set forth in this disclosure are not to be considered as mutually exclusive, unless otherwise noted.  (Emphasis added)

Given the assertions of applicant, it is less than clear as to just which species of nucleic acids are to be considered to be targets, and of those species of nucleic acids that are target nucleic acids, from what organism(s), if any, are they found.  Also, it is unclear as to whether the target nucleic acid is limited to that which was known as of the effective filing date (May 10, 2015), or whether it encompasses that which has been subsequently identified and/or whether it encompasses that which will become known at some point in the future.
Claims 2-11, which depend from claim 1; and claims 14-20, which depend from claim 13, fail to overcome all of the above-identified issues and are similarly rejected.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Attention is directed to 37 CFR 1.57(d), which sates in part:
(d) "Essential material" may be incorporated by reference, but only by way of an incorporation by reference to a U.S. patent or U.S. patent application publication, which patent or patent application publication does not itself incorporate such essential material by reference. "Essential material" is material that is necessary to: 
(1) Provide a written description of the claimed invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and set forth the best mode contemplated by the inventor of carrying out the invention as required by 35 U.S.C. 112(a); 
(2) Describe the claimed invention in terms that particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b); or 
(3) Describe the structure, material, or acts that correspond to a claimed means or step for performing a specified function as required by 35 U.S.C. 112(f). (Emphasis added)

Standard for Written Description.
As set forth in to Vasudevan 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
Software
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
, Inc. v. MicroStrategy, Inc. 114 USPQ2d 1349 (Fed. Cir. 2015).
A specification must “contain a 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
written description
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
 of the invention.” 35 U.S.C. § 112 ¶1 (2006). The test for the sufficiency of the 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
written description
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
 “is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 [94 USPQ2d 1161] (Fed. Cir. 2010) (en banc). The 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
written description
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
 requirement is not met if the specification merely describes a “desired result.” Id. at 1349.

As set forth in the en banc decision in Ariad Pharmaceuticals Inc. v. Eli Lilly and Company, 94 USPQ2d 1161 (Fed. Cir. 2010) at 1171:
We held that a sufficient description of a genus instead requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can “visualize or recognize” the members of the genus. Id. at 1568-69. We explained that an adequate written description requires a precise definition, such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other materials. Id. at 1568 (quoting Fiers v. Revel, 984 F.2d 1164, 1171 [25 USPQ2d 1601] (Fed. Cir. 1993)). We have also held that functional claim language can meet the written description requirement when the art has established a correlation between structure and function. See Enzo, 323 F.3d at 964 (quoting 66 Fed. Reg. 1099 (Jan. 5, 2001)). But merely drawing a fence around the outer limits of a purported genus is not an adequate substitute for describing a variety of materials constituting the genus and showing that one has invented a genus and not just a species.

***

In Fiers, we rejected the argument that “only similar language in the specification or original claim is necessary to satisfy the written description requirement.” 984 F.2d at 1170 (emphasis added). Rather, we held that original claim language to “a DNA coding for interferon activity” failed to provide an adequate written description as it amounted to no more than a “wish” or “plan” for obtaining the claimed DNA rather than a description of the DNA itself. Id. at 1170-71. That Fiers applied § 112, first paragraph, during an interference is irrelevant for, as we stated above, the statute contains no basis for ignoring the description requirement outside of this context. And again in Enzo we held that generic claim language appearing in ipsis verbis in the original specification does not satisfy the written description requirement if it fails to support the scope of the genus claimed. 323 F.3d at 968. We concluded that “[a] claim does not become more descriptive by its repetition, or its longevity.” Id. at 969.

***

The written description requirement also ensures that when a patent claims a genus by its function or result, the specification recites sufficient materials to accomplish that function—a problem that is particularly acute in the biological arts.

Attention is also directed to Amgen Inc. v. Sanofi 124 USPQ2d 1354, 1358 (Fed. Cir. 2017; petition for writ of certiorari denied January 7, 2019):
Section 112 states that “[t]he specification shall contain a written description of the invention … in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains … to make and use the same … .” This requirement ensures “that the inventor actually invented the invention claimed.” Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 [94 USPQ2d 1161] (Fed. Cir. 2010) (en banc). To show invention, a patentee must convey in its disclosure that it “had possession of the claimed subject matter as of the filing date.” Id. at 1350. Demonstrating possession “requires a precise definition” of the invention. Id. To provide this “precise definition” for a claim to a genus, a patentee must disclose “a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Id.  (Emphasis added)


Rationale.
In applying the guidance as set forth in Sanofi, it is noted that claims 1-12 are drawn to a composition comprising target probe, a first bridge probe, a second bridge probe, and a capture probe, which can comprise any number of nucleotide analogs.  Claims 13-20 are drawn to a “method of detecting a target nucleic acid in a sample” using said probes.
For purposes of examination the target nucleic acid has been construed as encompassing virtually any nucleic acid, be it naturally occurring as well as synthetic.  In support of this potion attention is directed to claims 8 and 18.  As stated therein, “the target nucleic acid is selected from the group consisting of a DNA, a cDNA, a RNA, a mRNA, a rRNA, a miRNA, a Lnc RNA and a siRNA”.  Attention is also directed to paragraph [0019] of the disclosure.  As asserted to therein:
[0019]       In certain embodiments, the sample is selected from the group consisting of sera, plasma, saliva, urine, cell and tissue.

Acknowledgement is also made of applicant’s assertions that descriptions found in the disclosure are not limiting.  As stated in paragraph [0036], as found on page 5 of the disclosure:
Also, the description is not to be considered as limiting the scope of the implementations described herein. It will be understood that descriptions and characterizations of the embodiments set forth in this disclosure are not to be considered as mutually exclusive, unless otherwise noted.  (Emphasis added)

Given the assertions of applicant, the target nucleic acid to which the probes are directed has been construed as encompassing any and all manner of nucleic acids, be it found in bacteria, as well as any mammal, including humans.  
As disclosed in “How many species of bacteria are there?” (WiseGeek.com, accessed 21 January 2014) it is estimated that there are between 10 million and a billion different species of bacteria.  As stated therein:

Currently, estimates of the total number of species range from about 10 million to a billion, but these estimates are tentative, and may be off by many orders of magnitude. By comparison, there are probably between 10 and 30 million species of animals, the vast majority of them insects. The number of scientifically recognized species of animals is about 1,250,000.  There are almost 300,000 recognized species of plants.

The claimed method has been construed as encompassing both probes for and related method of detection of the 105 new species of bacteria that were reported in the February 2019 article by Forster et al. (“A human gut bacterial genome and culture collection for improved metagenomic analyses”, Nature Biotechnology, Vol. 37, February 2019, pp. 186-192.)
Additionally, the claimed method has been construed as encompassing the detection of any nucleotide sequence found in any human, which includes the portion of the human genome that had not been sequenced

While an applicant is not required to teach each and every possible embodiment encompassed by the claims, the specification still must provide a full, clear, and concise description of the genus encompassed by the claims so that one would be readily able to determine if a species fell within the claims’ scope, and to also reasonably suggest that applicant had possession of the invention at the time of filing.  In support of this position, attention is directed to the decision in In re Shokal, 113 USPQ 283 (CCPA 1957) wherein is stated:
It appears to be well settled that a single species can rarely, if ever, afford sufficient support for a generic claim. In re Soll, 25 C.C.P.A. (Patents) 1309, 97 F.2d 623, 38 USPQ 189; In re Wahlforss et al., 28 C.C.P.A. (Patents) 867, 117 F.2d 270, 48 USPQ 397. The decisions do not however fix any definite number of species which will establish completion of a generic invention and it seems evident therefrom that such 
***
We are of the opinion that a genus containing such a large number of species cannot properly be identified by the mere recitation or reduction to practice of four or five of them. As was pointed out by the examiner, four species might be held to support a genus, if such genus is disclosed in clear language; but where those species must be relied on not only to illustrate the genus but to define what it is, the situation is otherwise.

In the present case, a review of the disclosure has found a Sequence Listing that comprises but 11 sequences, all of which are identified as being both DNA and an “Artificial Sequence”.  In short, the disclosure has not been found to teach the nucleotide sequence for any DNA or RNA molecule that occurs in any organism, much less disclose the nucleotide sequence for any DNA or RNA molecule that has utility under 35 USC 101. Likewise, the disclosure has not been found to disclose any probes that would allow for the detection of any target nucleic acid that has utility under 35 USC 101.  Such non-disclosure by applicant  has not been found to constitute “a representative number of species falling within the scope of the genus”.  Sanofi. 

Attention is directed to the decision of Vas-Cath Inc. v. Mahurkar 19 USPQ2d 1111 (CAFC, 1991):
This court in Wilder (and the CCPA before it) clearly recognized, and we hereby reaffirm, that 35 USC 112, first paragraph, requires a “written description of the invention” which is separate and distinct from the enablement requirement.  The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the “applicant must also convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

It appears that applicant is attempting to satisfy the written description requirement of 35 USC 112, first paragraph, through obviousness.  Obviousness, however, cannot be relied upon for satisfaction of the written description requirement.  In support of this position, attention is directed to the decision in University of California v. Eli Lilly and Co. (Fed. Cir. 1997) 43 USPQ2d at 1405, citing Lockwood v. American Airlines Inc. (Fed. Cir. 1997) 41 USPQ2d at 1966:
Recently, we held that a description which renders obvious a claimed invention is not sufficient to satisfy the written description requirement of that invention.

For the above reasons and in the absence of convincing evidence to the contrary, the disclosure has not been found to satisfy the requirements as set forth in the en banc decision in Ariad, nor provide the “representative number of species falling within the scope of the genus” as reiterated in Sanofi.  Accordingly, claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.

Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley L. Sisson whose telephone number is (571)272-0751. The examiner can normally be reached Monday to Thursday, from 6:30 AM to 5 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bradley L. Sisson/Primary Examiner, Art Unit 1634